t c summary opinion united_states tax_court thad marshall pugh petitioner v commissioner of internal revenue respondent docket no 13462-16s filed date peter a lowy for petitioner lewis a booth ii for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1mr lowy’s appearance was entered on the day of trial as a result of his participation in a pro bono program sponsored by the american bar association 2unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency notice dated date respondent determined deficiencies in petitioner’ sec_2010 and sec_2011 federal_income_tax and imposed additions to tax under sec_6651and after significant concessions by both parties the issues for decision for each year are whether petitioner is entitled to deductions for mortgage interest and legal fees claimed on schedules c profit or loss from business included with his untimely and apparently unprocessed federal_income_tax returns background some of the facts have been stipulated and are so found when the petition was filed petitioner resided in texas during each year in issue petitioner who holds a bachelor of science degree in electrical engineering was the sole_proprietor of pi integrated systems pi at continued code of as amended in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure 3all of the adjustments made in the notice have been resolved between the parties the issues that remain in dispute arise from deductions claimed on the untimely federal_income_tax returns submitted to respondent one after the notice was issued all times relevant pi was engaged in the business of software development pi had few employees during the years in issue and the business was conducted from an office in petitioner’s house in earlier years things looked good and petitioner had a plan to expand the business in business sometimes things do not go as planned in and petitioner purchased two vacant lots one adjacent to land he already owned and the other directly across the street properties he had to borrow money to do so and he paid interest on those loans during each of the years in issue later he purchased two steel buildings disassembled them and stored some of the components on one of the properties his plan was to re- assemble the buildings on the properties as shown on a site plan prepared by an architect in petitioner intended that the reassembled buildings would serve as pi’s headquarters circumstances however did not cooperate before petitioner’s plan could be put into effect pi lost a major customer revenues sharply decreased and later some of its employees left to work for other employers as of the date of trial the properties some of which were sold remained undeveloped and some of the components of the steel buildings were sold as scrap metal petitioner submitted and federal_income_tax returns to respondent long after each was due each included a schedule c for pi and each schedule c included numerous deductions we need to focus on only two deductions for each year a deduction for mortgage interest and a deduction for legal fees respondent allowed most of the deductions claimed for legal fees the deductions for mortgage interest have been disallowed discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming entitlement to a deduction must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir sec_1_6001-1 income_tax regs 4petitioner does not claim and the record does not show that the provisions of sec_7491 are applicable and we proceed as though they are not mortgage interest sec_163 provides there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness this general_rule is simple and seemingly should resolve the dispute between the parties on the point it is undisputed that the interest as shown on the schedules c was paid on the indebtedness created by the acquisition of the properties but the simple general_rule in subsection a is followed by no less than other subsections some including multiple paragraphs subparagraphs clauses and subclauses that establish a variety of limitations and exceptions to the general_rule we need to concern ourselves with only some of the exceptions the first is subsection d according to respondent the interest deductions here in dispute are limited by sec_163 that provides that a taxpayer other than a corporation may deduct investment_interest only to the extent of investment_income for purposes of sec_163 and in general investment_interest means interest that is paid_or_accrued on indebtedness properly allocable to property_held_for_investment sec_163 according to respondent because the properties were never actually used in petitioner’s trade_or_business the properties must be treated as property_held_for_investment because petitioner does not claim to have enjoyed any investment_income during either year in issue respondent argues that petitioner is not entitled to deduct any of the interest_paid in connection with the indebtedness that burdens the properties but property_held_for_investment is specifically defined in sec_163 and the properties do not fit within that definition consequently the interest_paid to finance the acquisition of the properties is not treated as investment_interest and petitioner’s entitlement to deductions for that interest is not as respondent argues it is subject_to limitation under sec_163 that does not however end the matter another exception to the general_rule that must be taken into account is sec_163 that provides that a taxpayer other than a corporation is not entitled to a deduction for personal_interest for purposes of sec_163 and as relevant here interest_paid or accrued on indebtedness properly allocable to a trade_or_business is excluded from the exception sec_163 as respondent notes the properties were not actually used in petitioner’s trade_or_business during the years in issue nevertheless we are satisfied that the properties were certainly allocable to that business consequently the interest_paid in connection with the indebtedness on the properties is not treated as personal_interest respondent does not suggest that any of the other exceptions or limitations to the general_rule set forth in sec_163 are applicable and we are satisfied that none are that being so we find that petitioner is entitled to the deduction claimed for mortgage interest for each of the years in issue we further find that because the deduction for each year is allocable to petitioner’s trade_or_business the deduction is properly taken into account in the computation of petitioner’s adjusted_gross_income see sec_62 legal fees respondent has already allowed all but small portions of the deductions claimed for legal fees on the schedules c included with the untimely returns no explanation has been provided that shows why some portions were allowed and others not but more significantly petitioner has not established the nature of the legal services how the legal services relate to his trade_or_business or the amounts actually paid_or_incurred for those legal services given the small amounts involved we can understand the parties’ failure to address the items but that small amounts remain in dispute does not relieve petitioner of his burden to prove entitlement to all of the deductions claimed the parties stipulated the proper deduction for legal fees and expenses for each year nevertheless both proceeded as though the small amount that respondent has not allowed for each year remains in dispute we will follow their lead and ignore the stipulation however there is really not much for us to do because petitioner has failed to establish the nature of the legal services involved how those services relate to his trade_or_business or the amounts actually paid_or_incurred for those services he is not entitled to a deduction for legal fees in excess of the amount already allowed by respondent for each year in issue to reflect the foregoing and the concessions of the parties decision will be entered under rule
